DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 08/13/2019. Claims 1-20 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement submitted on 08/13/2019 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.
Specification
The use of the terms “BLUETOOTH” and “WI-FI,” which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1, 9, and 15:
Step 1: Claim 1 is directed towards a method for analyzing sensor data to provide an indication of a location that is susceptible to traffic accidents. Claim 9 is directed towards a method for analyzing connected vehicle data to provide an indication of a location that is susceptible to traffic accidents. Claim 15 is directed towards a system for analyzing connected vehicle data or sensor data to provide an indication of a location that is susceptible to traffic accidents.
Step 2A, prong 1: Claims 1, 9, and 15 recite the abstract concept of analyzing sensor data and connected vehicle data to provide an indication of a location that is susceptible to traffic accidents. This abstract idea is described at least in claims 1, 9, and 15 by the mental process steps of analyzing the data to identify risk factors and providing an indication of location susceptible to traffic accidents. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally analyzing the data to identify risk factors and then providing the indication of locations susceptible to traffic accidents as a result of the analysis. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1, 9, and 15, other than reciting “a first computer” and “at least one processor,” nothing in the steps of analyzing data to identify risk factors and providing an indication of location susceptible to traffic accidents precludes the idea from practically being performed in the human mind. For example, if not for the “a first computer” and “at least one processor” language, the claim encompasses a human manually doing the analysis of the data and then providing the indication of locations that are susceptible to traffic accidents.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a first computer which is a generic computer that is simply employed as a tool to perform the analyzing portion of the abstract idea (See MPEP 2106.05(f)). Claim 1 also recites that the first computer is configured to receive a first dataset comprising vehicle sensor data. This is considered insignificant extra solution activity, as the step simply gathers data necessary to perform the abstract idea. Similarly, the recited step of providing an indication of one or more locations susceptible to traffic accidents is considered insignificant extra solution activity, as the step simply amounts to necessary data output. These additional steps amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
Claim 9 recites similar limitations and is rejected similarly.
Claim 15 recites a first computer including computer-executable instructions and a processor which are generic computer components (see instant specification ¶ 33 and FIG. 2) that are employed as tools to perform the abstract idea (See MPEP 2106.05(f)). Claim 15 also recites that the processor is configured to receive a first dataset comprising connected vehicle data or vehicle sensor data. This is considered insignificant extra solution activity, as the step simply gathers data necessary to perform the abstract idea. Similarly, the recited step of providing an indication of one or more locations susceptible to traffic accidents is considered insignificant extra solution activity, as the step simply amounts to necessary data output. These additional steps amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 9, and 15 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
Regarding claims 2-8, 10-14, and 16-20:
Dependent claims 2-8, 10-14, and 16-20 only recite limitations further defining the mental process (i.e. generating a map, graphical representation, or a text identifying the susceptible locations) and recite further data gathering (i.e. receiving information associated with an averted traffic accident or traffic hazard.). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-8, 10-14, and 16-20 are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US 10,222,228 B1), hereinafter Chan.
Regarding claim 1:
		Chan discloses the following limitations:
“A method comprising: receiving, by at least a first computer, a first dataset comprising sensor data obtained by one or more sensors in a first vehicle.” (See at least Chan col. 3 ll. 29-33, col. 7 ll. 6-14, 23-37, and 51-61, and FIG. 1A, which disclose the collection of data from one or more vehicle sensors.)
“analyzing, by the first computer, at least the sensor data in the first dataset to identify one or more risk factors associated with one or more roads.” (See at least Chan col. 2 ll. 1-27, col. 4 ll. 7-26, col. 19 ll. 27-40, and col. 25 ll. 4-24, which disclose “analyzing, via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas,” which includes the recognition of patterns to determine common causes of accidents in certain hazardous areas. The common causes of collisions read on the “risk factors” recited in the claim limitation.)
“and providing, by the first computer and based at least in part on identifying the one or more risk factors, an indication of one or more locations susceptible to traffic accidents.” (See at least Chan col. 4 ll. 7-26 and col. 25 ll. 4-24, which disclose “analyzing, via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas.” The “hazardous areas” read on the “locations susceptible to traffic accidents” recited in the claim limitation.)
	Regarding claim 2:
Chan discloses the “method of claim 1,” and further discloses “wherein providing, by the first computer, the indication of one or more locations susceptible to traffic accidents comprises: generating, by the first computer, at least one of a map, a graphical representation, or a text that identifies the one or more locations on the one or more roads.” (See at least Chan col. 5 ll. 28-39, “virtual map of the hazardous areas” that can indicate the hazardous areas to a user and suggest alternative travel routes.)
Note that under the broadest reasonable interpretation (BRI) of claim 2, consistent with the specification, “generating, by the first computer, at least one of a map, a graphical representation, or a text that identifies the one or more locations on the one or more roads” is treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “a map” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 3:
		Chan discloses the “method of claim 1,” and further discloses the following limitations:
“wherein the first vehicle is an autonomous vehicle.” (See at least Chan col. 7 ll. 23-37 and col. 11 ll. 41-65, which disclose that the invention can be used with an autonomous vehicle.)
“and wherein the sensor data provides information associated with at least one of a traffic accident that was averted by the autonomous vehicle or a traffic hazard encountered by the autonomous vehicle.” (See at least Chan col. 10 ll. 28-49 and col. 20 ll. 12-30, which disclose the evaluation of the gathered data to indicate and analyze “vehicle incidents or near collisions of the vehicle.” The “near collisions of the vehicle” read on the “traffic accident that was averted by the autonomous vehicle” as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 3, consistent with the specification, the sensor data providing “information associated with at least one of a traffic accident that was averted by the autonomous vehicle or a traffic hazard encountered by the 
	Regarding claim 4:
Chan discloses the “method of claim 3,” and further discloses “wherein the sensor data comprises at least one of an image, a video recording, or an audio recording that provides information associated with the at least one of the traffic accident or the traffic hazard.” (See at least Chan col. 4 ll. 7-26, col. 6 l. 64-col. 7 l. 5, col. 10 ll. 28-49, and col. 20 ll. 12-30, which disclose that the system can indicate and analyze “vehicle incidents or near collisions of the vehicle” by using “images acquired via vehicle-mounted cameras and/or sensors.” The data related to “near collisions of the vehicle” reads on the “information associated with… the traffic accident” as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 4, consistent with the specification, the sensor data comprising “at least one of an image, a video recording, or an audio recording” and providing “information associated with the at least one of the traffic accident or the traffic hazard” are each treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “an image” and “information associated with… the traffic accident” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 5:
Chan discloses the “method of claim 1,” and further discloses “wherein the first dataset further comprises one or more of connected vehicle data, social media data, human behavioral “front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles.” The information transmitted to and received from other vehicles reads on the “connected vehicle data” recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 5, consistent with the specification, the first dataset comprising “one or more of connected vehicle data, social media data, human behavioral data, and road infrastructure data” is treated as an alternative limitation. The applicant has elected to use “one or more of… and” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “connected vehicle data” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 6:
Chan discloses the “method of claim 5,” and further discloses “wherein the connected vehicle data comprises machine-to-machine communications between the first vehicle and at least a second vehicle.” (See at least Chan col. 7 l. 62-col. 8 l. 25 and col. 9 ll. 16-49, which disclose that the “front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles.”)
Regarding claim 9:
		Chan discloses the following limitations:
“A method comprising: receiving, by a first computer, at least a first dataset comprising connected vehicle data obtained by an onboard computer provided in a first vehicle.” (See at least Chan col. 3 ll. 29-33, col. 7 ll. 6-14, 23-37, 51-col. 8 l. 25, col. 9 ll. 16-49, and FIG. 1A, which disclose the collection of data from one “front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles.”)
“analyzing, by the first computer, at least the connected vehicle data in the first dataset for identifying one or more risk factors associated with one or more roads.” (See at least Chan col. 2 ll. 1-27, col. 4 ll. 7-26, col. 7 l. 62-col. 8 l. 8, col. 19 ll. 27-40, and col. 25 ll. 4-24, which disclose “analyzing, via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas,” which includes the recognition of patterns to determine common causes of accidents in certain hazardous areas. The common causes of collisions read on the “risk factors” recited in the claim limitation.)
“and providing, by the first computer and based at least in part on the one or more risk factors, an indication of one or more locations that are susceptible to traffic accidents.” (See at least Chan col. 4 ll. 7-26 and col. 25 ll. 4-24, which disclose “analyzing, via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas.” The “hazardous areas” read on the “locations susceptible to traffic accidents” recited in the claim limitation.)
	Regarding claim 10:
Chan discloses the “method of claim 9,” and further discloses “wherein the connected vehicle data includes machine-to-machine communications between the onboard computer provided in the first vehicle and a third computer that is one of: a second vehicle, is a part of an apparatus mounted on a roadside fixture, or is a part of an apparatus located inside a building.” “front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles.” Since each of the vehicles in the network contains an on-board computer, the on-board computer in one of the other vehicles would read on the third computer being a second vehicle as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 10, consistent with the specification, “a third computer that is one of: a second vehicle, is a part of an apparatus mounted on a roadside fixture, or is a part of an apparatus located inside a building” is treated as an alternative limitation. The applicant has elected to use “one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “a second vehicle” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 11:
Chan discloses the “method of claim 10,” and further discloses “wherein the apparatus mounted on the roadside fixture comprises an Internet-of-Things (IoT) device.” (See at least Chan col. 10 ll. 4-19 and col. 15 l. 54-col. 16 l. 7, which disclose that the system includes “smart infrastructure components” capable of transmitting and receiving data over an internet network, and that a “smart infrastructure component 188 may be implemented as a smart traffic light, a smart road, a smart railroad crossing signal, a smart construction notification sign, a roadside display configured to display messages, a billboard display, a smart bridge, a smart ramp, a smart sign, a parking garage monitoring device, a smart parking lot equipped for wireless communication or data transmission, etc.” A “smart infrastructure component” configured to transmit and receive data over an internet network would read on the “apparatus” recited in the claim limitation.)
Regarding claim 12:
		Chan discloses the “method of claim 9,” and further discloses the following limitations:
“wherein the first dataset further comprises sensor data obtained by one or more sensors provided in the first vehicle.” (See at least Chan col. 3 ll. 29-33, col. 7 ll. 6-14, 23-37, and 51-61, and FIG. 1A, which disclose the collection of data from one or more vehicle sensors.)
“the sensor data providing information associated with at least one of a traffic accident that was averted by the first vehicle or a traffic hazard encountered by the first vehicle when driving on the one or more roads.” (See at least Chan col. 10 ll. 28-49 and col. 20 ll. 12-30, which disclose the evaluation of the gathered data to indicate and analyze “vehicle incidents or near collisions of the vehicle.” The “near collisions of the vehicle” read on the “traffic accident that was averted by the first vehicle” as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 12, consistent with the specification, “the sensor data providing information associated with at least one of a traffic accident that was averted by the first vehicle or a traffic hazard encountered by the first vehicle when driving on the one or more roads” is treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “traffic accident that was averted by the first vehicle” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 14:
		Chan discloses the “method of claim 9,” and further discloses the following limitations:
“receiving, in the first computer, from an onboard computer provided in a second vehicle, a second dataset comprising connected vehicle data.” (See at least Chan col. 3 ll. 29-33, col. 7 l. 62-col. 8 l. 25, and col. 9 ll. 16-49, which disclose that the “front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles.” Each of the vehicles in the network contains an on-board computer and sensors that collect data, allowing the vehicles to transmit and receive collected data.)
“and analyzing, by the first computer, the connected vehicle data in the first dataset and the connected vehicle data in the second dataset to identify the one or more risk factors associated with the one or more roads.” (See at least Chan col. 2 ll. 1-27, col. 4 ll. 7-26, col. 7 l. 62-col. 8 l. 25, col. 19 ll. 27-40, and col. 25 ll. 4-24, which disclose that the vehicles in the network can communicate their data with each other, and then each vehicle can analyze, “via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas,” which includes the recognition of patterns to determine common causes of accidents in certain hazardous areas. The common causes of collisions read on the “risk factors” recited in the claim limitation.)
Regarding claim 15:
		Chan discloses the following limitation:
“A system comprising: a first computer that includes: at least one memory that stores computer-executable instructions.” (See at least Chan col. 10 l. 58-col. 11 l. 40 and col. 16 l. 59-col. 17 l. 14, which disclose that the system uses a computer with memory and machine-readable instructions.)
“and at least one processor configured to access the at least one memory and execute the computer-executable instructions.” (See at least Chan col. 11 ll. 11-40 and col. 16 l. 59-col. 17 l. 14, which disclose the use of a processor to access the memory and execute the machine-readable instructions.)
“to at least receive a first dataset comprising at least one of connected vehicle data obtained by an onboard computer provided in a first vehicle or sensor data obtained by one or more sensors provided in the first vehicle.” (See at least Chan col. 3 ll. 29-33, col. 7 ll. 6-14, 23-37, and 51-61, and FIG. 1A, which disclose the collection of data from one or more vehicle sensors.)
“analyze at least one of the connected vehicle data or the sensor data to identify one or more risk factors associated with one or more roads.” (See at least Chan col. 2 ll. 1-27, col. 4 ll. 7-26, col. 19 ll. 27-40, and col. 25 ll. 4-24, which disclose “analyzing, via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas,” which includes the recognition of patterns to determine common causes of accidents in certain hazardous areas. The common causes of collisions read on the “risk factors” recited in the claim limitation.)
“and provide, based at least in part on the one or more risk factors, an indication of one or more locations that are susceptible to traffic accidents.” (See at least Chan col. 4 ll. 7-26 and col. 25 ll. 4-24, which disclose “analyzing, via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas.” The “hazardous areas” read on the “locations susceptible to traffic accidents” recited in the claim limitation.)

Regarding claim 16:
		Chan discloses the system of claim 15,” and further discloses the following limitations:
“a second computer that is one of: located in a second vehicle, is a part of an apparatus mounted on a roadside fixture, or is a part of an apparatus located inside a building.” (See at least Chan col. 8 ll. 9-25 and col. 10 l. 58-col. 11 l. 10, which disclose that several vehicles can contain an on-board computer to be connected with each other in the system. An on-board computer in a second vehicle would read on “a second computer that is… located in a second vehicle” as recited in the claim limitation.)
“and wherein the onboard computer provided in the first vehicle is configured to obtain the connected vehicle data based on machine-to-machine communications with the second computer.” (See at least Chan col. 7 l. 62-col. 8 l. 25 and col. 9 ll. 16-49, which disclose that the “front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles.”)

	Regarding claim 17:
Chan discloses the “system of claim 16,” and further discloses “wherein the apparatus mounted on the roadside fixture comprises an Internet-of-Things (IoT) device.” (See at least Chan col. 10 ll. 4-19 and col. 15 l. 54-col. 16 l. 7, which disclose that the system includes “smart infrastructure components” capable of transmitting and receiving data over an internet network, and that a “smart infrastructure component 188 may be implemented as a smart traffic light, a smart road, a smart railroad crossing signal, a smart construction notification sign, a roadside display configured to display messages, a billboard display, a smart bridge, a smart ramp, a smart sign, a parking garage monitoring device, a smart parking lot equipped for wireless communication or data transmission, etc.” A “smart infrastructure component” configured to transmit and receive data over an internet network would read on the “apparatus” recited in the claim limitation.)
Regarding claim 18:
Chan discloses the “system of claim 15,” and further discloses “wherein the sensor data comprises at least one of an image, a video recording, or an audio recording that provides information associated with at least one of a traffic accident that was averted by the first vehicle or a traffic hazard encountered by the first vehicle.” (See at least Chan col. 4 ll. 7-26, col. 6 l. 64-“vehicle incidents or near collisions of the vehicle” by using “images acquired via vehicle-mounted cameras and/or sensors.” The data related to “near collisions of the vehicle” reads on the “information associated with… a traffic accident that was averted by the first vehicle” as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 18, consistent with the specification, the sensor data comprising “at least one of an image, a video recording, or an audio recording” and providing “information associated with at least one of a traffic accident that was averted by the first vehicle or a traffic hazard encountered by the first vehicle” are each treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “--------an image” and “a traffic accident that was averted by the first vehicle” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 19:
Chan discloses the “system of claim 15,” and further discloses “wherein the first dataset further comprises one or more of social media data, human behavioral data, and road infrastructure data.” (See at least Chan col. 3 ll. 34-40, col. 4 ll. 35-53, col. 15 l. 54-col. 16 l. 7, and FIG. 1B, which disclose that the vehicles can send and receive data with “smart infrastructure components,” which could include “a smart traffic light, a smart road, a smart railroad crossing signal, a smart construction notification sign, a roadside display configured to display messages, a billboard display, a smart bridge, a smart ramp, a smart sign, a parking garage monitoring device, a smart parking lot equipped for wireless communication or data transmission, etc.” The data that is collected by the “smart infrastructure components” and transmitted to the vehicles would read on the “road infrastructure data” recited in the claim limitation.)
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan as applied to claims 5, 9, and 19 above, and further in view of Baughman et al. (US 10,235,886 B1), hereinafter Baughman.
	Regarding claim 7:
Chan discloses the “method of claim 5,” but does not specifically disclose “wherein the social media data comprises content posted online about at least one of events or conditions that are indicative of risk factors for users of the one or more roads.” However, Baughman does teach this limitation. (See at least Baughman col. 7 l. 57-col. 8 l. 3, col. 11 ll. 12-26, and col. 12 ll. 23-29, which disclose the retrieval of social media data to determine traffic information such as the weather conditions for the area surrounding a vehicle. The determined weather conditions would read on the “conditions that are indicative of risk factors for users of the one or more roads” as recited in the claim limitation.)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan by using social media data that contains content that is indicative of driving risk factors as disclosed by Baughman, because this information can be used by a “cognitive collision detection system” in order to predict and prevent collisions. (See at least Baughman col. 7 l. 57-col. 8 l. 3.)
	Regarding claim 8:
Chan discloses the “method of claim 5,” but does not specifically disclose “wherein the human behavioral data provides an indication of at least one of behaviors of drivers on the one or more roads or behaviors of pedestrians on the one or more roads.” However, Baughman does teach this limitation. (See at least Baughman col. 4 ll. 38-58 and col. 11 ll. 1-11, which disclose “a cognitive collision detection server that provides a set of cognitive collision detection services to client devices,” including a machine learning service that recognizes collision patterns to predict collisions between vehicles and pedestrians, animals, or objects. The detected patterns that are used to predict collisions between vehicles and pedestrians would read on the “behaviors of pedestrians on the one or more roads” recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 8, consistent with the specification, the human behavioral data providing “an indication of at least one of behaviors 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan by detecting behavioral patterns of vehicles and pedestrians as disclosed by Baughman, because the patterns can be used to predict and prevent collisions. (See at least Baughman col. 4 ll. 38-58.)
	Regarding claim 13:
Chan discloses the “method of claim 9,” and further discloses the following limitations:
“wherein the first dataset further comprises one or more of social media data, human behavioral data, and road infrastructure data.” (See at least Chan col. 3 ll. 34-40, col. 4 ll. 35-53, col. 15 l. 54-col. 16 l. 7, and FIG. 1B, which disclose that the vehicles can send and receive data with “smart infrastructure components,” which could include “a smart traffic light, a smart road, a smart railroad crossing signal, a smart construction notification sign, a roadside display configured to display messages, a billboard display, a smart bridge, a smart ramp, a smart sign, a parking garage monitoring device, a smart parking lot equipped for wireless communication or data transmission, etc.” The data that is collected by the “smart infrastructure components” and transmitted to the vehicles would read on the “road infrastructure data” recited in the claim limitation.)
“the road infrastructure data comprising information on one or more structures that contribute to risk factors for users of the one or more roads.” (See at least “smart infrastructure components” collect data related to “historical vehicle collisions or near collisions,” and the system classifies a hazardous area based on this and based on a risk associated with the structure of the road, such as whether the road includes “an exit ramp, on-ramp, circular traffic pattern, intersection, road construction or daily changing traffic flow, abnormal traffic flow, narrowing number of lanes (such as 5 lanes becoming 4 or even 3 lanes leading to traffic backups), suboptimal road surface resulting from inclement weather conditions on the route ahead, traffic merging from the left or in another abnormal manner, etc.”)
Chan does not specifically disclose the following limitations. However, Baughman does teach these limitations:
“the social media data comprising content posted online about at least one of events or conditions that are indicative of risk factors for users of the one or more roads.” (See at least Baughman col. 7 l. 57-col. 8 l. 3, col. 11 ll. 12-26, and col. 12 ll. 23-29, which disclose the retrieval of social media data to determine traffic information such as the weather conditions for the area surrounding a vehicle. The determined weather conditions would read on the “conditions that are indicative of risk factors for users of the one or more roads” as recited in the claim limitation.)
“the human behavioral data providing an indication of at least one of behaviors of drivers on the one or more roads or behaviors of pedestrians on the one or more roads.” (See at least Baughman col. 4 ll. 38-58 and col. 11 ll. 1-11, which disclose “a cognitive collision detection server that provides a set of cognitive collision detection services to client devices,” including a machine learning service that recognizes collision patterns to predict collisions between vehicles and pedestrians, animals, or objects. The detected patterns that are used to predict collisions between vehicles and pedestrians would read on the “behaviors of pedestrians on the one or more roads” recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 13, consistent with the specification, the first dataset comprising “one or more of social media data, human behavioral data, and road infrastructure data,” “the social media data comprising content posted online about at least one of events or conditions that are indicative of risk factors for users of the one or more roads,” and “the human behavioral data providing an indication of at least one of behaviors of drivers on the one or more roads or behaviors of pedestrians on the one or more roads” are each treated as an alternative limitation. The applicant has elected to use “one or more of… and” and “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “road infrastructure data,” “conditions that are indicative of risk factors for users of the one or more roads,” and “behaviors of pedestrians on the one or more roads” have been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan by using social media data that contains content that is indicative of driving risk factors and detecting behavioral patterns of vehicles and pedestrians as disclosed by Baughman, because the data and patterns can be used by a “cognitive collision detection system” in order to predict and prevent collisions. (See at least Baughman col. 4 ll. 38-58 and col. 7 l. 57-col. 8 l. 3.)
	Regarding claim 20:
“smart infrastructure components” collect data related to “historical vehicle collisions or near collisions,” and the system classifies a hazardous area based on this and based on a risk associated with the structure of the road, such as whether the road includes “an exit ramp, on-ramp, circular traffic pattern, intersection, road construction or daily changing traffic flow, abnormal traffic flow, narrowing number of lanes (such as 5 lanes becoming 4 or even 3 lanes leading to traffic backups), suboptimal road surface resulting from inclement weather conditions on the route ahead, traffic merging from the left or in another abnormal manner, etc.”)
Chan does not specifically disclose the following limitations. However, Baughman does teach these limitations:
“wherein the social media data comprises content posted online about at least one of events or conditions that are indicative of risk factors for users of the one or more roads.” (See at least Baughman col. 7 l. 57-col. 8 l. 3, col. 11 ll. 12-26, and col. 12 ll. 23-29, which disclose the retrieval of social media data to determine traffic information such as the weather conditions for the area surrounding a vehicle. The determined weather conditions would read on the “conditions that are indicative of risk factors for users of the one or more roads” as recited in the claim limitation.)
“the human behavioral data provides an indication of at least one of behaviors of drivers on the one or more roads or behaviors of pedestrians on the one or more roads.” (See at least Baughman col. 4 ll. 38-58 and col. 11 ll. 1-11, which disclose “a cognitive collision detection server that provides a set of cognitive collision detection services to client devices,” including a machine learning service that recognizes collision patterns to predict collisions between vehicles and pedestrians, animals, or objects. The detected patterns that are used to predict collisions between vehicles and pedestrians would read on the “behaviors of pedestrians on the one or more roads” recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 20, consistent with the specification, the social media data comprising “content posted online about at least one of events or conditions that are indicative of risk factors for users of the one or more roads” and the human behavioral data providing “an indication of at least one of behaviors of drivers on the one or more roads or behaviors of pedestrians on the one or more roads” are each treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “--------conditions that are indicative of risk factors for users of the one or more roads” and “behaviors of pedestrians on the one or more roads” have been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan by using social media data that contains content that is indicative of driving risk factors and detecting behavioral patterns of vehicles and pedestrians as disclosed by Baughman, because the data and patterns can be used by a “cognitive collision detection system” in order to predict and prevent collisions. (See at least Baughman col. 4 ll. 38-58 and col. 7 l. 57-col. 8 l. 3.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although Baca et al. (US 2018/0286246 A1) was not referenced in the prior art rejections, it is still relevant to applicant’s disclosure, because it teaches the use of sensor data to determine the locations of road hazards. The determined road hazards can then be transmitted to be displayed on the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662